People v Rinaldi (2018 NY Slip Op 01535)





People v Rinaldi


2018 NY Slip Op 01535


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Renwick, J.P., Richter, Andrias, Kapnick, Kahn, JJ.


5582/13 5916 3634/14 5915

[*1]The People of the State of New York,	 Respondent,
vSalvatore Rinaldi, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (David J. Klem of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgments, Supreme Court, New York County (Eduardo Padró, J. at plea and initial sentencing; Edwina Richardson-Mendelson, J. at resentencing), rendered October 14, 2015, as amended May 25, 2017, convicting defendant, upon his pleas of guilty, of grand larceny in the fourth degree (four counts), criminal possession of stolen property in the fourth degree and petit larceny, and sentencing him to an aggregate term of four to eight years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of directing that all sentences be
served concurrently, resulting in a new aggregate term of two to four years, and otherwise affirmed.
We find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK